Kilty, C. J.,
delivered the opinion of the Court. The acceptance of the note alone is not a discharge of the rent, unless it appears that the note is paid.
But if the jury should be of opinion, from the evidence, that the note was held up by Shultz, and credit given on it to Plankarf, *136either by taking an additional security on it, or from any other cause, or that by any negligence of Shultz, Josse has lost the sum intended to be secured by the note, these facts,are competent evidence to the jury to show that there was no rent due to Shultz, and that his avowry for such rent is not supported.
MaRshall, J., absent.